NUMBER 13-08-00513-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: PHOEBE MARIE ARRIAGA
  

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION


Before Justices Yañez, Garza, and Benavides

Memorandum Opinion Per Curiam

 
	On August 28, 2008, relator, Phoebe Marie Arriaga, filed a petition for writ of
mandamus with this Court in which she alleges that on May 23, 2008, respondent, the
Honorable Nanette Hasette, Presiding Judge of the 28th Judicial District Court of Nueces
County, Texas, abused her discretion by: (1) denying plaintiff's motion to deem answers
to request for admissions admitted as to real parties in interest, Joseph Huerta, The Huerta
Law Firm, L.L.P., and Evident Music Group, L.L.C.; and (2) granting the real parties in
interest leave to file late answers to request for admissions.    
	Relator's petition for writ of mandamus asks this Court to order the respondent to:
(1) vacate the May 23, 2008 trial court's order; and (2) compel respondent to issue an
order granting the motion to deem the answers to the requests for admission admitted. 
	The Court, having examined and fully considered relator's petition for writ of
mandamus and the real parties in interest's response thereto, is of the opinion that relator
has not shown herself entitled to the relief sought and the petition for writ of mandamus
should be denied. 
	The petition for writ of mandamus is hereby DENIED.  See Tex. R. App. P. 52.8(a)..
 
  PER CURIAM
 
Memorandum Opinion delivered and 
filed this the 5th day of December, 2008.